DETAILED ACTION
The following is a Notice of Allowability in response to the Terminal Disclaimer received on 23 June 2022.  Claims 1-20 have been previously cancelled.  Claims 21-40 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 23 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPNs 10,696,499 and 10,106,342 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Applicant’s arguments, see Remarks, filed 23 June 2022, with respect to provisional nonstatutory double patenting rejection have been fully considered and are persuasive.  The provisional nonstatutory double patenting rejection of claims 21, 27, 30-32 and 40 has been withdrawn. 

REASONS FOR ALLOWANCE
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claim 21, the prior art of record taken alone or in combination fails to teach one or more bay sensors to detect an angle between a centerline of the docking bay and the truck trailer during backing into the docking bay; one or more dock sensors to detect a distance between a wall of the docking bay and a rearmost portion of the truck trailer; a first alert system in communication with the PLC system and configured to operate in response to signals from the one or more bay sensors, and the one or more dock sensors; a vehicle restraint system in communication with the PLC system and configured to fixate the truck trailer within the docking bay, wherein the vehicle restraint system engages the truck trailer following a time delay after the truck is sufficiently positioned within the docking bay; an overhead door in communication with the PLC system, wherein the overhead door is configured to open once the trailer is fixated by the vehicle restraint system; a dock leveler in communication with the PLC system and configured to deploy after the overhead door opens; and a second alert system in communication with the PLC system and configured to indicate a status of the truck trailer to dock personnel.
As per claim 27, the prior art of record taken alone or in combination fails to teach one or more sensors positioned to detect a position of the truck trailer relative to the docking bay; a vehicle restraint system configured to selectively engage the truck trailer at the docking bay; and an electronic controller configured to: operate the vehicle restraint system to engage the truck trailer following expiration of a time delay after detecting that the truck trailer is sufficiently positioned within the docking bay.
As per claim 40, the prior art of record taken alone or in combination fails to teach detecting, by the electronic controller based on the received signal output, when the truck trailer is sufficiently positioned within the docking bay by determining that a rearmost portion of the truck trailer is within a defined distance from a wall below the docking bay and that an angle between the truck trailer and a centerline of the docking bay is within a threshold angle offset; and operating, by the electronic controller, the vehicle restraint system to automatically engage the truck trailer following expiration of a time delay after detecting that the truck trailer is sufficiently positioned within the docking bay.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Barnes-Bullock whose telephone number is (571)272-3679. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTAL J BARNES-BULLOCK/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        5 July 2022